5 N.Y.3d 822 (2005)
In the Matter of RICHARD E. KAPLAN, Appellant,
v.
TIMOTHY JULIAN, as Mayor of the City of Utica, et al., Respondents.
Court of Appeals of the State of New York.
Submitted September 6, 2005.
Decided September 20, 2005.
Appeal transferred, without costs, by the Court of Appeals, sua sponte, to the Appellate Division, Fourth Department, upon the ground that a direct appeal does not lie when questions other than the constitutional validity of a statutory provision are involved (NY Const, art VI, § 3 [b] [2]; § 5 [b]; CPLR 5601 [b] [2]).